Citation Nr: 1028366	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  09-48 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly compensation based on the need for 
aid and attendance, for accrued benefits purposes.


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel




INTRODUCTION

The Veteran had active military service from October 1965 to 
October 1972, and died in January 2004.  The Appellant is the 
Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2009 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico, which denied the above claim.

The issue of whether the Appellant is entitled to receive 
the Veteran's periodic compensation benefit for the month 
of his death (January 2004) under 38 U.S.C.A. § 5310 has 
been raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Appellant if 
further action is required.


REMAND

Although the Board sincerely regrets the additional delay that 
will result from this remand, it is necessary to ensure there is 
a complete record upon which to decide this appeal so the 
Appellant is afforded every possible consideration.

An accrued benefits claim arises after a Veteran has died.  
Although a Veteran's claim does not survive his death, see 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994), certain individuals 
may be entitled to accrued benefits under certain conditions. 
Among the requirements for accrued benefits is that a claim must 
be filed within the year after the Veteran's death.  38 U.S.C.A. 
§ 5121 (West 2002); 38 C.F.R. 
§ 3.1000 (2009).  In this case, the Appellant's claim for accrued 
benefits was received within one year of the Veteran's death - 
specifically, in February 2004.

Applicable law provides that an individual entitled to accrued 
benefits may be paid periodic monetary benefits to which a 
Veteran was entitled at the time of death under existing ratings 
or based on evidence in the file at the time of his death.  38 
U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  The Federal Circuit Court 
has also made it clear that, in order to support a claim for 
accrued benefits, the Veteran must have had a claim pending at 
the time of his death for such benefits or else be entitled to 
them under an existing rating or decision.  38 U.S.C.A. §§ 
5101(a), 5121(a) (West 2002); Jones v. West, 136 F.3d 1296 (Fed. 
Cir. 1998).

The Veteran previously had established service connection for 
schizophrenia, prostate cancer, cerebrovascular dementia, a 
chronic low back strain, hypertension, and hearing loss.  He had 
been rated as 100 percent disabled since October 31, 1980.

The Veteran filed a claim for aid and attendance benefits in May 
2003.  He was afforded VA examinations in October and November 
2003.  In a December 2003 rating decision, the Veteran's May 2003 
claim for special monthly compensation based on the need for aid 
and attendance was granted, effective from May 28, 2003.  
Documentation in the claims file indicates that this resulted in 
a retroactive entitlement to a monthly rate of compensation in 
the amount of $2,853 effective from June 1, 2003, and a rate of 
$2,912 effective from December 1, 2003.  The evidence reflects 
that the prior rate had been $2,318.  
The Veteran was notified of this decision in a letter dated on 
January 12, 2004.  Thereafter, the Veteran passed away on January 
[redacted], 2004.  

The Appellant alleged in a written statement dated in February 
2009 that she and her husband never received the retroactive 
monetary adjustment which was due following the allowance of 
increased benefits based on aid and attendance.  

Here, following a review of the claims file, the Board finds that 
this case needs to be remanded to the RO/AMC to determine the 
exact amount of each and every check paid to the Veteran between 
May 2003 and February 2004.  The RO/AMC should obtain photocopies 
of each check if possible.  The RO/AMC should also be directed to 
make a specific finding as to which particular check contained 
the amount that was owed to the Veteran based on the extra 
retroactive compensation he was entitled to for the period from 
June 2003 through the date of his death (January [redacted], 2004).

Additionally, upon filing this claim in February 2004, the 
Appellant did not receive proper notice to satisfy the VA duties 
prescribed in the VCAA and the Court's decision in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub 
nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  So she must be 
provided this additional notice before deciding this claim.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC is directed to determine the 
exact amount of each and every check paid to 
the Veteran between May 2003 and February 
2004.  The RO/AMC should obtain photocopies 
of each check if possible.  

2.  After obtaining the requested information 
regarding these checks, the RO/AMC is 
directed to make a specific finding as to 
which particular check contained the amount 
that was owed to the Veteran based on the 
extra retroactive compensation he was 
entitled to for the period from June 2003 
through the date of his death (January [redacted], 
2004).

3.  Then readjudicate the Appellant's claim 
in light of the additional evidence.  If the 
claim is not granted to her satisfaction, 
send the Appellant and her representative a 
supplemental statement of the case (SSOC) and 
give them an opportunity to respond to it 
before returning the file to the Board for 
further appellate consideration of the claim.

The Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


